IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


SERGEI KOVALEV,                   : No. 26 EAL 2021
                                  :
               Petitioner         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
          v.                      :
                                  :
                                  :
BORIS RUBENSTEIN, DMD; GRACE WOO, :
DMD; AND YES DENTAL, P.C.,        :
                                  :
               Respondents        :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of May, 2021, the Petition for Allowance of Appeal is

DENIED.